Citation Nr: 0530812	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  04-07 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss, right 
ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1960, and from October 1960 to July 1963.  His 
primary specialty in service was fire fighter.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a May 2003 rating 
decision, by the No. Little Rock, Arkansas, Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for hearing loss, right ear.  The veteran 
perfected a timely appeal to that decision.  

On July 27, 2005, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge, 
sitting at the RO.  A transcript of that hearing is of 
record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  
In addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  The VCAA requires that VA must 
provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

The veteran essentially contends that he developed hearing 
loss as a result of his military duty as a fireman.  At his 
personal hearing in July 2005, the veteran indicated that he 
spent most of his active military career as a fireman.  The 
veteran explained that the trucks were converted two and a 
half ton trucks.  He noted that the fire trucks had huge 
brass sirens on the fenders; and, when they received a call, 
they would go out and the sirens would go on and, by the time 
they got back to the station, the noise would literally have 
their heads ringing.  The veteran stated that, while they 
were issued foam earplugs, he was never able to use them 
successfully.  The veteran recalled that the fires came in 
waves; some months they might have two to three fires, but 
then they may go several months without a fire.  The veteran 
also testified that he was a crew chief, which meant that he 
rode in the cab of the truck exactly where the siren is 
located.  The veteran explained that he spent four years in 
those conditions in Korea; during that time, he noticed 
decreased hearing in the right ear.  The veteran indicated 
that while he spent a number of years in the Reserves, he was 
not a fireman; he was an instructor.  The veteran maintained 
that he was not exposed to any loud noises as a civilian.  

A review of the service medical records shows that the 
veteran was seen in March 1958 complaining of earache; he was 
diagnosed with an ear infection.  He was next seen on 
November 5, 1959, with complaints of deafness in the right 
ear.  He stated that he awoke in the evening of November 3rd, 
with pain and loud ringing in the right ear.  He also 
reported seeing a slight waxy discharge on his pillow on 
November 4, 1959.  The pertinent diagnosis was bulbous 
myringitis; he was treated with oral medication and ear 
drops.  At his separation examination in August 1960, the 
veteran reported a problem with infected ears in the past; 
however, clinical evaluation of the ears was normal.  The 
remainder of the service medical records are negative for any 
clinical findings of hearing loss in the right ear.  

Submitted in support of the veteran's claim were VA progress 
notes, dated from December 2002 to April 2003.  These records 
indicate that the veteran was seen in December 2002 for 
complaints of loss of hearing in the right ear.  He noted 
that he had had hearing loss mainly in the right ear.  No 
pain, no drainage, no warmth to ear, no headaches, and no 
other associated symptoms were reported.  It as noted that a 
review of the symptoms revealed hearing loss as noted.  
However, there are no audiometric test results or nexus 
opinion of record.  

Also submitted in support of the veteran's claim was a copy 
of an article, titled "Ear infections: Bullous Myringitis," 
which discusses the link between these types of infections 
and hearing loss.  The article indicates that Bullous 
Myringitis is usually manifested by fever and temporary 
hearing loss.  

In this regard, the Board notes that the veteran has 
submitted evidence that would suggest that there is a link 
between the ear infection diagnosed in service and his 
current hearing loss in the right ear.  However, to date, the 
veteran has not been afforded a VA examination to address the 
nature and etiology of his claimed right ear hearing loss.  
If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, 
the veteran should be scheduled to undergo a VA audiological 
examination in order to ascertain the etiology of any present 
hearing loss in the right ear.  See 38 U.S.C.A. § 5103A (West 
2002) (the Secretary shall treat an examination as being 
necessary to make a decision on a claim if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (C) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim).  Hence, the case is remanded for 
additional development.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim, the case is 
REMANDED for the following actions:

1.  The RO or AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an audiological evaluation in 
order to determine the nature and 
etiology of any hearing loss in the right 
ear.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  After 
reviewing the records and examining the 
veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that any current 
hearing loss in the right ear is casually 
related to the veteran's active service, 
to include the noted ear infection.  The 
rationale for any opinion expressed 
should be included in the report.  

2.  After the above actions have been 
completed, the RO or AMC should 
readjudicate the veteran's claim, in 
light of the evidence added to the 
record.  If the determination remains 
adverse to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to the 
ultimate determination warranted in this case.  The veteran 
need take no action until otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

